[Breyer & Associates PC Letterhead] May 7, 2012 Via EDGAR Securities and Exchange Commission treet, NE. Washington, D.C.20549 Attn: Michael F. Johnson, Esquire Division of Corporation Finance Re:Banner Corporation Amendment No. 1 to Form S-3 (File No. 333-180925) Dear Mr. Johnson: On behalf of Banner Corporation (“Company”) enclosed is a copy of Amendment No. 1 to the Registration Statement on Form S-3 (“Amendment No. 1”), which is being filed today via Edgar. Amendment No. 1 has been marked to show all substantive changes from the initialRegistration Statement on Form S-3 filed on April 25, 2012.The revisions contained in Amendment No. 1 were made primarily in response to comments received from the Securities and Exchange Commission. Part II.Information Not Required in Prospectus Item 16.Exhibits Exhibit 5.1, page II-2 Comment No. 1 – Exhibit 5.1 has been revised to omit the language regarding the assumption of any of the material facts underlying the opinion in accordance with Section II.B.3.a of Staff Legal Bulletin No. 19. *** Additionally, in response to the Staffs request, the Company acknowledges that (i) it is responsible for the adequacy of the disclosure in its filings; (ii) Staff comments or changes to disclosure in response to Staff comments do not foreclose the Commission from taking any action with respect to the Companys filings; and (iii) the Company may not assert Staff Securities and Exchange Commission May 7, 2012 Page 2 comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. We appreciate the Staffs assistance in reviewing Amendment No. 1, and request that the Staff direct any questions concerning the responses to the legal comments to the undersigned. Sincerely, /s/John F. Breyer, Jr. John F. Breyer, Jr. cc: Mark Webb, Legal Branch Chief, Division of Corporation Finance, Securities and Exchange Commission Mark J. Grescovich, President and Chief Executive Officer, Banner Corporation Lloyd W. Baker, Chief Financial Officer, Banner Corporation Albert H. Marshall, Vice President and Secretary, Banner Corporation
